Citation Nr: 1810442	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-24 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a sleep disorder, to include insomnia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969, to include service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2017.  

The Board has recharacterized the claim for service connection for PTSD to include other psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the April 2017 Board hearing, the Veteran testified that he receives treatment for his claimed conditions at the West Palm Beach VA Medical Center.  Additionally, in his August 2010 claim, the Veteran reported he injured his back while in basic training in the fall of 1967, and that he received treatment at the Fort Benning Hospital.  However, after a review of the claims file, the Board cannot locate any treatment records from these facilities.  Thus, it appears there are outstanding VA and private treatment records, and a remand is necessary in order to attempt to obtain these records.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

As for his psychiatric disorder claim, the Veteran underwent VA psychiatric examinations in March 2011 and May 2014; however, the Board cannot find either of these examinations to be adequate.  Following the March 2011 examination, the examiner opined that the Veteran did not meet the diagnostic criteria for a PTSD diagnosis under DSM-4.  However, the Board notes that both the DSM-4 and 
DSM-5 are relevant during the appeal period, and the VA examiner needs to consider both when determining whether a diagnosis of PTSD is appropriate.  Moreover, the VA examiner did not provide any rationale regarding why the Veteran did not meet the criteria for PTSD.  Further, following the May 2014 examination, the examiner diagnosed the Veteran with a psychotic disorder and a depressive disorder, but provided no further clarification regarding a possible PTSD diagnosis.  Thus, as the Board is currently unable to tell why the Veteran did not meet the criteria for a PTSD diagnosis, a remand is necessary in order to obtain a new VA psychiatric examination and adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As for his back claim, as noted above, the Veteran reported he injured his back during basic training in 1967.  Additionally, he reported that he has continued to suffer from back pain since service.  VA treatment records showed the Veteran was diagnosed with degenerative joint disease of the lumbar spine in December 2010.  Thus, in light of this evidence, the Board finds that the low threshold for obtaining a VA examination and medical opinion regarding the Veteran's back have been met; a remand for such an examination to be accomplished is necessary at this time.  See 38 U.S.C. § 5103A (d) (West 2014); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA treatment records from the West Palm Beach VA Medical Center and the Panama City VA Outpatient Clinic, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  After securing the necessary releases, attempt to obtain the outstanding 1967 treatment records from Fort Benning Hospital, and associate those records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

3.  Schedule the Veteran for a VA psychiatric examination in order to determine whether any current psychiatric disorder is related to military service.  

Following a review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found at any time during the course of the appeal period, to include a psychotic disorder and a depressive disorder; the examiner must consider both the 
DSM-4 and DSM-5 when assessing whether any diagnoses are appropriate.  

If PTSD is diagnosed on examination, the examiner must identify the stressor or stressors upon which the diagnosis is based.  

For each psychiatric disorder diagnosed on examination, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder began during or is otherwise related to military service, to include the Veteran's symptoms of depression and anger noted in September 1968, as well as his diagnoses of anxiety and passive-aggressive personality disorder in service.  

All opinions must be accompanied by an explanation.  If the examiner determines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination to determine whether any low back disorders are the result of his military service.  

After examination of the Veteran and review of the claims file, the examiner should identify all low back disorders found, to include degenerative joint disease of the lumbar spine.  The examiner should then opine whether any low back disorder, to include degenerative joint disease of the lumbar spine, at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include his reports that he injured his back in 1967 during basic training.  

The examiner must also consider the Veteran's statement that he has suffered from back pain continuously since service.  

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.

5.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


